DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 02 December 2020 has been entered.
Disposition of claims:
	Claims 21, 32, 39, and 42 have been amended.
	Claims 1-20, 26, and 29 are cancelled.
	Claims 21-25, 27-28, and 30-50 are pending.
The cancellation of claim 26 has rendered moot the rejection of claim 26 under pre-AIA  35 U.S.C. 112, 4th paragraph set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 21 and 39 have overcome the rejections of claims 21, 23, 25-27, 31-33, 37, 39-41, 43-46, and 49-50 under pre-AIA  35 U.S.C. 103(a) over Tominaga (JP 2003-133075 A – Applicant supplied machine translation relied upon) 

Election/Restrictions
After further search and consideration, it has been determined that there is no longer a search burden with respect to the species of the current claims. Therefore, the election of species has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 21, 23, 25-27, 31-33, 37, 39-41, 43-46, and 49-50 under pre-AIA  35 U.S.C. 103(a) over Tominaga (JP 2003-133075 A – Applicant supplied machine translation relied upon) (hereafter “Tominaga”) in view of Igarashi et al. (US 2001/0008711 A1) (hereafter “Igarashi”), Sasaki et al. (US 2005/0084711 A1) (hereafter “Sasaki”), and Mori et al. (US 2004/0028944 A1) (hereafter “Mori”) set forth in the last Office action as well as the rejection of claims 47-48 under pre-AIA  35 U.S.C. 103(a) over Tominaga (JP 2003-
As described above, the amendments to claims 21 and 39 have overcome the rejections.

Claim Objections
Claim 42 is objected to because of the following informalities:  
The numbering in the substituent variables in the final 22 lines of the claim should be subscripts as they are in the preceding lines of the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 25, 27-28, 30-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10170707 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 21, 25, 27-28, 30-37, and 40: Claim 25 of U.S. Patent No. 10170707 B2 discloses the compounds shown below {col. 230}.

    PNG
    media_image1.png
    521
    470
    media_image1.png
    Greyscale


Claims 21, 25, 27-28, 31-34, 36-37, 40-41, 43, and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 of U.S. Patent No. 10170707 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 21, 25, 27-28, 31-34, 36-37, 40-41, and 43: Claim 27 discloses an organic electroluminescent device comprising a cathode, an anode, and an organic thin film layer between the cathode and the anode, wherein the organic thin film layer comprises one or more layers {Claim 26}.
The organic layer comprises a light-emitting layer {Claim 26}.
The light-emitting layer comprises a host material that is a compound of claim 25 of US 10170707 {Claim 27}, which is exemplified by the compound shown below {Claim 25}.

    PNG
    media_image2.png
    620
    1312
    media_image2.png
    Greyscale

Note that each of the compounds of claim 25 of US 10170707 meet the limitations of the instant claim 21.
Note that the claim gives only two options for the number of layers in the organic layer, one or more than one. A person of skill, reading the claim, would at once envisage both a device comprising one layer in the organic layer and a device comprising more than one layer in the organic layer.

Regarding claim 49: Claim 27 teaches all of the features with respect to claim 41, as outlined above.
An organic electroluminescence device is a lighting device, because it emits light.

Regarding claim 50: Claim 27 teaches all of the features with respect to claim 41, as outlined above.
An organic electroluminescence device is a display device, because it displays light.

Claims 21, 25, 27-28, 31-34, 36-37, 40-41, 43, 46, and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 of U.S. Patent No. 10170707 B2 in view of Pfeiffer et al. (US 2006/0049397 A1) (hereafter “Pfeiffer”).
Regarding claims 21, 25, 27-28, 31-34, 36-37, 40-41, 43, and 46: Claim 27 discloses an organic electroluminescent device comprising a cathode, an anode, and an organic thin film layer between the cathode and the anode, wherein the organic thin film layer comprises one or more layers {Claim 26}.
The organic layer comprises a light-emitting layer {Claim 26}
The light-emitting layer comprises a host material that is a compound of claim 25 of US 10170707 {Claim 27}, which is exemplified by the compound shown below {Claim 25}.

    PNG
    media_image2.png
    620
    1312
    media_image2.png
    Greyscale

Note that each of the compounds of claim 25 of US 10170707 meet the limitations of the instant claim 21.
Note that the claim gives only two options for the number of layers in the organic layer, one or more than one. A person of skill, reading the claim, would at once envisage both a device comprising one layer in the organic layer and a device comprising more than one layer in the organic layer.
Claim 27 of US 10170707 does not teach that the device comprises an electron injection layer or an electron injection layer comprising a nitrogen containing ring derivative.
Pfeiffer teaches an example of a layer stack structure of an organic electroluminescent device {paragraphs [0062]-[0071]}. The layer stack comprises an {paragraph [0069]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Claim 27 of US 10170707 by using the layer structure taught by Pfeiffer, based on the teaching of Pfeiffer. Furthermore, it would have been obvious to have used the electron injection layer material of Pfeiffer (Bphen), based on the teaching of Pfeiffer. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum device structures and device materials to be used to make an organic light-emitting device.

Regarding claim 49: Claim 27 teaches all of the features with respect to claim 41, as outlined above.
An organic electroluminescence device is a lighting device, because it emits light.

Regarding claim 50: Claim 27 teaches all of the features with respect to claim 41, as outlined above.
An organic electroluminescence device is a display device, because it displays light.

Allowable Subject Matter
Claims 22-24, 38, 44-45, and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Tominaga, as outlined in the Office action of 04 September 2020. However, Tominaga does not teach asymmetric compounds. General formula (1) of Tominaga {paragraph [0027]} teaches that the compounds of Tominaga consist of carbazolyl groups that each have the same structure. As described in the Board decision of 25 April 2018 in sibling application 15/165,142 it is not obvious to apply the teachings of the benefits of asymmetry in compounds other than biscarbazole compounds to biscarbazole compounds. Nor is it obvious to apply the teachings of balancing triplet energy and stability by using aryl substituents of different sizes in compounds other than biscarbazole compounds to the biscarbazole compounds of Tominaga as described in both the Board decision of 25 April 2018 in sibling application 15/165,142 and the Board decision of 25 April 2018 in parent application 13/983,687. The prior art does not provide teachings specific to biscarbazole derivatives as to the advantages of asymmetric compounds in biscarbazole derivatives. Thus, based on the above Board decisions, it cannot be considered obvious to modify the compounds of Tominaga such that they are asymmetric.

Claim 42 is allowable over the cited prior art. However, as outlined above, formal matter remain with the claim.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Tominaga, as outlined in the Office action of 04 September 2020. However, Tominaga does not teach asymmetric compounds. General formula (1) of Tominaga {paragraph [0027]} teaches that the compounds of Tominaga consist of carbazolyl groups that each have the same structure. As described in the Board decision of 25 April 2018 in sibling application 15/165,142 it is not obvious to apply the teachings of the benefits of asymmetry in compounds other than biscarbazole compounds to biscarbazole compounds. Nor is it obvious to apply the teachings of balancing triplet energy and stability by using aryl substituents of different sizes in compounds other than biscarbazole compounds to the biscarbazole compounds of Tominaga as described in both the Board decision of 25 April 2018 in sibling application 15/165,142 and the Board decision of 25 April 2018 in parent application 13/983,687. The prior art does not provide teachings specific to biscarbazole derivatives as to the advantages of asymmetric compounds in biscarbazole derivatives. Thus, based on the above Board decisions, it cannot be considered obvious to modify the compounds of Tominaga such that they are asymmetric.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 39 is allowed.
The following is an examiner’s statement of reasons for allowance:
Xia et al. (2013/0140549 A1) is a representation of the closest prior art. See for instance Compound 14 of page 5, which is similar to the compounds of the instant claim 39 except for having a triphenylene substituent on one of the N atoms of the biscarbazole core instead of one of the possible substituents of the current claim 39. As outlined in the Board decision of 13 November 2019, substituting fluoranthene substituents onto a biscarbazole core cannot be considered obvious. Furthermore, the prior art does not provide motivation for or teach replacing an aryl group such as triphenylene with benzophenanthrenyl, picenyl, benzo[b]fluoranthenyl, or binaphthyl. Furthermore, Xia does not teach that two substituents corresponding to the instant substituents groups R are fused together to form a ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786